Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,295,843 in view of Gershtein et al. (US 2015/0302255). 

Regarding claim 1, the parent patent discloses:
A hopper including a pill with a parameter that identifies the pill;
A channel that orient and movies the pill from the hopper;
A device that orients the pills a predetermined distance relative to other pills in the channel;
A camera situated about the channel that records a plurality of images of the pill and creates a stitched signal, the signal indicative of the parameter in different wavelengths of light; and
A separator coupled to the channel, the separator removes the pill from the channel when the stitched signal for the parameter is outside a threshold and doe not remove the pills from the channel when the stitched signal for the parameter of the pill is within the threshold.
The parent does not explicitly disclose a channel that orients and moves the pills from the hopper, wherein the channel orients a plurality of the pills to a similar orientation relative to other pills in the channel.
	Gerschtein discloses that it was known to orient and move pills along a channel wherein the channel orients a plurality of pills to a similar orientation relative to other pills in the channel (See [0025] embodiment where the channel is a square tube at a slanted angle would encourage all pills to slide along a flat side of the pill rather than freefall along any angle).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of the parent with the known methods of Gershtein predictably resulting in orient and move pills along a channel wherein the channel orients a plurality of pills to a similar orientation relative to other pills in the channel by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of improving the ability to image a medical product through a guide tube as suggested by Gershtein.

Claims 10-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,295,843 in view of Locklear (US 10,984,901) the cited portions of which are supported by Provisional application No. 61/917,853.

Regarding claim 10, the parent patent discloses:
A hopper including a pill with a parameter that identifies the pill;
A channel that orient and movies the pill from the hopper;
A device that orients the pills a predetermined distance relative to other pills in the channel;
A camera situated about the channel that records a plurality of images of the pill and creates a stitched signal, the signal indicative of the parameter in different wavelengths of light; and
A separator coupled to the channel, the separator removes the pill from the channel when the stitched signal for the parameter is outside a threshold and does not remove the pills from the channel when the stitched signal for the parameter of the pill is within the threshold.
The parent does not disclose a belt that orients and moves the pills from the hopper, the belt including a plurality of pockets, each of which are configured to receive a pill of the plurality of pills.
Locklear discloses that it was known to use a medication belt with cleats which form a pocket (See Col 8 line 1-20, Col 9 line 55-Col 10 line 5, and Col 10 line 55-67, Col 11 line 15-40). 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of the parent with the known methods of Lockler predictably resulting in a belt that orients and moves the pills from the hopper, the belt including a plurality of pockets, each of which are configured to receive a pill of the plurality of pills and the camera recording images of the pills on the belt by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of moving medication in a controlled manner as suggested by Locklear.


Claims 16-20 rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,295,843 in view of Jacobs et al. (US 2012/0330684).
Regarding claim 16, the parent patent discloses:
A hopper including a pill with a parameter that identifies the pill;
A channel that orient and movies the pill from the hopper;
A device that orients the pills a predetermined distance relative to other pills in the channel;
A camera situated about the channel that records a plurality of images of the pill and creates a stitched signal, the signal indicative of the parameter in different wavelengths of light; and
A separator coupled to the channel, the separator removes the pill from the channel when the stitched signal for the parameter is outside a threshold and does not remove the pills from the channel when the stitched signal for the parameter of the pill is within the threshold.
The parent does not disclose a processor configured to determine whether the image is within a first threshold of the first parameter, and determine whether the image is within a second threshold of the second parameter, wherein the second threshold is different than the first threshold; and 
a separator coupled to the channel, the separator removes the pill from the channel when the image is outside the first threshold with respect to the first parameter or the image is outside the second threshold with respect to the second parameter, and wherein the separator does not remove the pill from the channel when the image is within the first threshold with respect to the first parameter and the image is within the second threshold with respect to the second parameter.
a processor configured to determine whether the image is within a first threshold of the first parameter, and determine whether the image is within a second threshold of the second parameter, wherein the second threshold is different than the first threshold (See Fig 1, Fig 7, Fig 8 and [0083-0086] [0088] providing an indication of medication identified by comparing images to medication in image database, patient ID code, prescription information, etc. Verification system 120 reads on a processor receiving images from imaging devices 112; See [0088] comparison to multiple factors, i.e., multiple thresholds); and
a separator coupled to the channel, the separator removes the pill from the channel when the image is outside the first threshold with respect to the first parameter or the image is outside the second threshold with respect to the second parameter, and wherein the separator does not remove the pill from the channel when the image is within the first threshold with respect to the first parameter and the image is within the second threshold with respect to the second parameter  (See [0011] and [0029] guide tube records information about the pills as the pill passes through the tube. See [0033] verification system compares medication to confirm the medication is the correct medication as well as strength, dosage, and or amount to be administered to patient, i.e., comparing to thresholds for the identified patient. See also [0031] reference images compared to database medication images. See also [0088] comparing identified medication to identify whether medication should not be mixed with records of previously administered medications. See [0089] CPU 708 communicates an indication of whether or not to accept or reject medication. A gating system 11 can respond to a “diversion signal” rejection by directed the gate to a rejection zone, see Gating system in Fig 1.  Referring to [0088] again the comparison of the medication to any one of or all of the factors being incorrect can result in the medication being rejected).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of the parent with the known methods of Jacobs predictably resulting in a processor configured to determine whether the image is within a first threshold of the first parameter, and determine whether the image is within a second threshold of the second parameter, wherein the second threshold is different than the first threshold; and a separator coupled to the channel, the separator removes the pill from the channel when the image is outside the first threshold with respect to the first parameter or the image is outside the second threshold with respect to the second parameter, and wherein the separator does not remove the pill from the channel when the image is within the first threshold with respect to the first parameter and the image is within the second threshold with respect to the second parameter by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of determining whether to reject medical products based on any of a variety of factors as suggested by Jacobs.

The features of claims 2-3, 12, 17-19 correspond to the features of claim 3 of the parent application.

The features of claim 5 and 20 correspond the features of claim 5 of the parent application.

The features of claim 7 and 13 correspond to the features of claim 12 of the parent application.
The features of claim 14 correspond to the features of claim 1 of the parent application.
The features of claim 15 correspond to the features of claim 1 of the parent application.


Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,872,688 in view of Gershtein et al. (US 2015/0302255). 
The analysis of claims 1 is similar to the analysis of claim 1 with respect to U.S. Patent No. 11,295,843

Claims 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 of U.S. Patent No. 10,872,688 in view of Locklear (US 10,984,901) the cited portions of which are supported by Provisional application No. 61/917,853.

The analysis of claims 10 are similar to the analysis of claim 10 with respect to U.S. Patent No. 11,295,843.

Claims 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 10,872,688 in view of Jacobs et al. (US 2012/0330684).

The analysis of claims 16 are similar to the analysis of claim 16 with respect to U.S. Patent No. 11,295,843


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330684) in view of Holmes (US 2018/0091745) in view of Gershtein et al. (US 2015/0302255).

Regarding claim 1, Jacobs discloses a pill dispenser, comprising:

a channel for moving pills from one location to another (See Fig 1 guide tube [0027]);
a camera situated about the channel that records an image of each of the pills (See Fig 1 and [0030] camera takes images of the medication to identify features of pills. See [0084] the analysis of medication images includes combining separate images, i.e.,, stitching); and
a processor coupled to the camera, the processor configured to compare the image of each of the pills to a parameter associated with the pills (See Fig 1, Fig 7, Fig 8 and [0083-0086] [0088] providing an indication of medication identified by comparing images to medication in image database, patient ID code, prescription information, etc. Verification system 120 reads on a processor receiving images from imaging devices 112); and
a separator coupled to the channel, wherein the separator removes the pill from the channel when the respective image is outside a threshold with respect to the parameter and does not remove the pill from the channel when the respective image is within the threshold with respect to the parameter (See [0011] and [0029] guide tube records information about the pills as the pill passes through the tube. See [0033] verification system compares medication to confirm the medication is the correct medication as well as strength, dosage, and or amount to be administered to patient, i.e., comparing to thresholds for the identified patient. See also [0031] reference images compared to database medication images. See also [0088] comparing identified medication to identify whether medication should not be mixed with records of previously administered medications. See [0089] CPU 708 communicates an indication of whether or not to accept or reject medication. A gating system 11 can respond to a “diversion signal” rejection by directed the gate to a rejection zone, see Gating system in Fig 1).
Jacobs does not explicitly disclose the dispenser includes a hopper.
Holmes discloses a hopper configured to store pills (See Fig 1, Fig 3 and [0046]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Holmes predictably resulting in including a hopper for dispensing pills by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of moving quantities of medical product as suggested by Holmes.
Jacobs does not explicitly disclose a channel that orients and moves the pills from the hopper, wherein the channel orients a plurality of the pills to a similar orientation relative to other pills in the channel

	Gerschtein discloses that it was known to orient and move pills along a channel wherein the channel orients a plurality of pills to a similar orientation relative to other pills in the channel (See [0025] embodiment where the channel is a square tube at a slanted angle would encourage all pills to slide along a flat side of the pill rather than freefall along any angle).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Gershtein predictably resulting in orient and move pills along a channel wherein the channel orients a plurality of pills to a similar orientation relative to other pills in the channel by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of improving the ability to image a medical product through a guide tube as suggested by Gershtein.

	Regarding claim 2, Jacobs Holmes and Gershtein further disclose the pill dispenser of claim 1, wherein the parameter is selected from a group consisting of a size, color, and shape of the pills (See Jacobs [0064] [0084] and Holmes NDC [0043]).

Regarding claim 3, Jacobs Holmes and Gershtein further disclose the pill dispenser of claim 1, wherein the parameter corresponds to a National Drug Code (NDC) that identifies the pills (See Jacobs [0064] [0084] and Holmes NDC [0043]).

Regarding claim 7, Jacobs Holmes and Gershtein further disclose the pill dispenser of claim 1, comprising a display configured to display the image of each pill (see [0032] output system including a display).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330684) in view of Holmes (US 2018/0091745) in view of Gershtein et al. (US 2015/0302255) and further in view of DiMaggio et al. (US 2005/0187791).

Regarding claim 4, Jacobs discloses the pill dispenser of claim 1, but does not disclose wherein the separator is configured to remove a broken pill from the channel.
DiMaggio discloses that it was known to verify as a quality check that no broken pills are provided in an order (See [0050]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of DiMaggio predictably resulting in a separator removing and quarantining a broken pill in the channel by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing full unbroken pills to customers as suggested by DiMaggio.

	
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330684) in view of Holmes (US 2018/0091745) in view of Gershtein et al. (US 2015/0302255) and further in view of Poteet et al. (US 2008/0319795).

Regarding claim 5, Jacobs discloses the pill dispenser of claim 1, but does not explicitly disclose comprising an LED light and a wavelength filter to enhance visibility of the image recorded for each of the pills.
Poteet discloses that it was known to image medical doses via an LED light and wavelength filtering for medical products (See Fig 3, Fig 5 and [0046], [0044] and [0053] ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Poteet predictably resulting in an LED light and a wavelength filter to enhance visibility of the image recorded for each of the pills by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of identifying mixtures of substances to a high degree of specificity as suggested by Poteet.

	
Regarding claim 6, Jacobs discloses the pill dispenser of claim 1, wherein the image of each pill is a first image of each pill, and wherein the camera records a plurality of images of each pill, including the first image (See [0084] where analysis of medication includes combining separate image), but does not explicitly disclose wherein the plurality of images are recorded in different wavelengths with respect to each other.
Poteet discloses that it was known to image medical doses via an LED light and wavelength filtering for medical products to expose the sample to wavelengths of light(See Fig 3, Fig 5 and [0046], [0044] and [0053] ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Poteet predictably resulting in an LED light and a wavelength filter to enhance visibility of the image recorded for each of the pills by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of identifying mixtures of substances to a high degree of specificity as suggested by Poteet.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330684) in view of Holmes (US 2018/0091745) in view of Gershtein et al. (US 2015/0302255) and further in view of Halvorson (US 4,847,764).

Regarding claim 9, Jacobs discloses the pill dispenser of claim 1, but does not explicitly disclose wherein the threshold comprises a first threshold, and wherein the separator is configured to compare the image with respect to the first threshold below the parameter and a second threshold above the parameter, and wherein the second threshold is greater than the first threshold.
Halvorson discloses that it was known to track an upper and lower limit of a parameter for application of a medication (See Col 2 line 50-62 limiting the minimum and maximum times between doses of a medication by a dispensing system).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Halvorson predictably resulting in the threshold comprises a first threshold, and wherein the separator is configured to compare the image with respect to the first threshold below the parameter and a second threshold above the parameter, and wherein the second threshold is greater than the first threshold by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a dispensing unit to monitor maximum and minimum times for medication dispensing.

	
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330684) in view of Holmes (US 2018/0091745) in view of Locklear (US 10,984,901) the cited portions of which are supported by Provisional application No. 61/917,853.

Regarding claim 10, Jacobs discloses a pill dispenser, comprising:
a channel for moving pills from one location to another (See Fig 1 guide tube [0027]);
a camera situated about the channel that records an image of each of the pills (See Fig 1 and [0030] camera takes images of the medication to identify features of pills. See [0084] the analysis of medication images includes combining separate images, i.e.,, stitching); and
a processor coupled to the camera, the processor configured to compare the image of each of the pills to a parameter associated with the pills (See Fig 1, Fig 7, Fig 8 and [0083-0086] [0088] providing an indication of medication identified by comparing images to medication in image database, patient ID code, prescription information, etc. Verification system 120 reads on a processor receiving images from imaging devices 112); and
a separator coupled to the channel, wherein the separator removes the pill from the channel when the respective image is outside a threshold with respect to the parameter and does not remove the pill from the channel when the respective image is within the threshold with respect to the parameter (See [0011] and [0029] guide tube records information about the pills as the pill passes through the tube. See [0033] verification system compares medication to confirm the medication is the correct medication as well as strength, dosage, and or amount to be administered to patient, i.e., comparing to thresholds for the identified patient. See also [0031] reference images compared to database medication images. See also [0088] comparing identified medication to identify whether medication should not be mixed with records of previously administered medications. See [0089] CPU 708 communicates an indication of whether or not to accept or reject medication. A gating system 11 can respond to a “diversion signal” rejection by directed the gate to a rejection zone, see Gating system in Fig 1).
Jacobs does not explicitly disclose the dispenser includes a hopper.
Holmes discloses a hopper configured to store pills (See Fig 1, Fig 3 and [0046]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Holmes predictably resulting in including a hopper for dispensing pills by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of moving quantities of medical product as suggested by Holmes.
Jacobs does not disclose a belt that orients and moves the pills from the hopper, the belt including a plurality of pockets, each of which are configured to receive a pill of the plurality of pills.
Locklear discloses that it was known to use a medication belt with cleats which form a pocket (See Col 8 line 1-20, Col 9 line 55-Col 10 line 5, and Col 10 line 55-67, Col 11 line 15-40). 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Lockler predictably resulting in a belt that orients and moves the pills from the hopper, the belt including a plurality of pockets, each of which are configured to receive a pill of the plurality of pills and the camera recording images of the pills on the belt by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of moving medication in a controlled manner as suggested by Locklear.

Regarding claim 11, Jacobs further discloses the pill dispenser of claim 10, wherein the parameter is selected from a group consisting of a size, color, and shape of the pills (See Jacobs [0064] [0084] and Holmes NDC [0043]).

Regarding claim 12, Jacobs and Holmes further disclose the pill dispenser of claim 10, wherein the parameter corresponds to a National Drug Code (NDC) that identifies the pills (See Jacobs [0064] [0084] and Holmes NDC [0043]).

Regarding claim 13, Jacobs and Holmes further disclose the pill dispenser of claim 10, comprising a display configured to display the image of each pill (see [0032] output system including a display).

Regarding claim 14, Jacobs and Holmes further disclose the pill dispenser of claim 10, wherein the image comprises a stitched image generated from a video (See [0084] where analysis of medication includes combining separate image).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330684) in view of Holmes (US 2018/0091745) in view of Locklear (US 10,984,901) the cited portions of which are supported by Provisional application No. 61/917,853, and further in view of Poteet et al. (US 2008/0319795).

Regarding claim 15, Jacobs discloses the pill dispenser of claim 14, wherein the image of each pill is a first image of each pill, and wherein the camera records a plurality of images of each pill, including the first image (See [0084] where analysis of medication includes combining separate image), but does not explicitly disclose wherein the plurality of images are recorded in different wavelengths with respect to each other.
Poteet discloses that it was known to image medical doses via an LED light and wavelength filtering for medical products to expose the sample to wavelengths of light(See Fig 3, Fig 5 and [0046], [0044] and [0053] ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Poteet predictably resulting in an LED light and a wavelength filter to enhance visibility of the image recorded for each of the pills by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of identifying mixtures of substances to a high degree of specificity as suggested by Poteet.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330684) in view of Holmes (US 2018/0091745).

Regarding claim 16, Jacobs discloses a pill dispenser, comprising:
a channel for moving pills from one location to another (See Fig 1 guide tube [0027]);
a camera situated about the channel that records an image of each of the pills (See Fig 1 and [0030] camera takes images of the medication to identify features of pills. See [0084] the analysis of medication images includes combining separate images, i.e.,, stitching); and
a processor configured to determine whether the image is within a first threshold of the first parameter, and determine whether the image is within a second threshold of the second parameter, wherein the second threshold is different than the first threshold (See Fig 1, Fig 7, Fig 8 and [0083-0086] [0088] providing an indication of medication identified by comparing images to medication in image database, patient ID code, prescription information, etc. Verification system 120 reads on a processor receiving images from imaging devices 112; See [0088] comparison to multiple factors, i.e., multiple thresholds); and
a separator coupled to the channel, the separator removes the pill from the channel when the image is outside the first threshold with respect to the first parameter or the image is outside the second threshold with respect to the second parameter, and wherein the separator does not remove the pill from the channel when the image is within the first threshold with respect to the first parameter and the image is within the second threshold with respect to the second parameter  (See [0011] and [0029] guide tube records information about the pills as the pill passes through the tube. See [0033] verification system compares medication to confirm the medication is the correct medication as well as strength, dosage, and or amount to be administered to patient, i.e., comparing to thresholds for the identified patient. See also [0031] reference images compared to database medication images. See also [0088] comparing identified medication to identify whether medication should not be mixed with records of previously administered medications. See [0089] CPU 708 communicates an indication of whether or not to accept or reject medication. A gating system 11 can respond to a “diversion signal” rejection by directed the gate to a rejection zone, see Gating system in Fig 1.  Referring to [0088] again the comparison of the medication to any one of or all of the factors being incorrect can result in the medication being rejected).
Jacobs does not explicitly disclose the dispenser includes a hopper.
Holmes discloses a hopper configured to store pills (See Fig 1, Fig 3 and [0046]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Holmes predictably resulting in including a hopper for dispensing pills by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of moving quantities of medical product as suggested by Holmes.

Regarding claim 17, Jacobs further discloses the pill dispenser of claim 16, wherein the first parameter and the second parameter are each selected from a group consisting of a size, a profile, a dose, and a measured wavelength of each pill of the plurality of pills (See Jacobs [0064] [0084] ).


Regarding claim 18, Jacobs further discloses the pill dispenser of claim 16, wherein the first parameter corresponds to a size of each pill of the plurality of pills and the second parameter corresponds to a color of each pill of the plurality of pills (See Jacobs [0064] [0084]).

Regarding claim 19, Jacobs further discloses the pill dispenser of claim 16, wherein the first parameter corresponds to a first color of each pill of the plurality of pills and the second parameter corresponds to a second color of each pill of the plurality of pills, wherein the second color is distinct from the first color (See Jacobs [0064] [0084] and Figs 1 where different medications in a guide tube would have corresponding different parameters from one another, i.e., second color).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330684) in view of Holmes (US 2018/0091745) and further in view of Poteet et al. (US 2008/0319795).

Regarding claim 20, Jacobs discloses the pill dispenser of claim 16, wherein the image of each pill is a first image of each pill, and wherein the camera records a plurality of images of each pill, including the first image (See [0084] where analysis of medication includes combining separate image), but does not explicitly disclose wherein the plurality of images are recorded in different wavelengths with respect to each other.
Poteet discloses that it was known to image medical doses via an LED light and wavelength filtering for medical products to expose the sample to wavelengths of light(See Fig 3, Fig 5 and [0046], [0044] and [0053] ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Poteet predictably resulting in an LED light and a wavelength filter to enhance visibility of the image recorded for each of the pills by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of identifying mixtures of substances to a high degree of specificity as suggested by Poteet.
	


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose alone or in combination all of the features of dependent claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425